Citation Nr: 1800119	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected chronic obstructive pulmonary disease with pulmonary histoplasmosis (COPD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, and if so whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1963 to August 1966, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2014 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In October 2017 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, and if so whether service connection is warranted and entitlement to an increased disability rating in excess of 30 percent for service-connected COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's tinnitus is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that tinnitus is considered a chronic disability for service connection purposes.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  The Veteran reported that he began having ringing in the ears after he was near a building in Vietnam that blew up.  He asserted that he did not seek treatment at the time, but that his ears had been ringing consistently since that time and have gotten worse over the years.  

The record reflects a diagnosis of tinnitus during the pendency of the appeal.  The Veteran also reported experiencing ringing in his ears.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints or diagnosis of tinnitus.  However, the Veteran's service personnel records indicate that he served as a construction machine operator.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Veteran underwent VA examination in May 2016.  At the time he was diagnosed with tinnitus, but the Veteran asserted that the ringing in the ears began after service.  The VA examiner opined that it was less likely than not caused by or a result of military noise exposure.  In making this determination the VA examiner reasoned that the Veteran had normal hearing during service and there was no evidence of tinnitus in service but there was significant non-military occupational and recreational noise exposure.  The VA examiner indicated that tinnitus could be due to other medical conditions, medications, smoking and alcohol use, stress, and aging of the auditory system in general.  

Although the Veteran asserted during his hearing that he had ringing in the ears which began during service and persisted since service, other evidence is in conflict with this statement and indicates tinnitus did not begin during service.  Specifically, in his Report of Medical History at separation from service in August 1966 he denied having any ear, nose, and throat trouble or hearing loss.  Moreover, when the Veteran sought treatment in September 1997, he specifically denied having tinnitus.  The Board affords greater weight to the Veteran's statements that he made at separation from service and when seeking treatment where he denied having tinnitus over the Veteran's statements at the hearing made to obtain VA disability benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and consistency of the witness testimony).  

Overall, the Board finds that service-connection is not warranted for tinnitus.  The Veteran is competent to diagnose tinnitus as it is capable of lay observation.  However, the Veteran's statements at separation and in 1997 indicate he did not have problems with ringing in his ears at separation or continuing since service.  Outside of the Veteran's hearing testimony, there is no evidence suggesting that tinnitus began during service or within one year of service, and there is no competent evidence indicating that the current tinnitus is related to military service, to include exposure to loud noises during service.  As such, the claim must be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.  
REMAND

Regrettably, a remand is necessary for proper development of the issues of entitlement an increased disability rating for service-connected COPD and whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so whether service connection is warranted.  

As it pertains to the Veteran's service-connected COPD, the Veteran last underwent VA examination in connection with this claim in April 2014.  The Veteran's testimony in October suggests that his disability may have worsened.  Specifically, he reported that he becomes out of breath with daily tasks such as carrying groceries, which makes him believe that his condition has worsened.  He submitted VA treatment records from September 2017 showing a moderate obstructive airway disease with significant bronchodilator response.  Thus, the Board finds that on remand an additional examination should be performed.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As it pertains to the issue of bilateral hearing loss, the Veteran was first denied entitlement to service connection for this claim in a February 1997 rating decision.  The rationale for the denial was that there was no in-service event or injury for bilateral hearing loss.  The Veteran did not appeal this claim or submit new evidence within the requisite time period, and thus the February 1997 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103, (1996); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In April 2016 the Veteran instituted the current claim for entitlement to service connection for bilateral hearing loss.  The RO made a determination on entitlement to service connection on the merits rather than whether new and material evidence had been received to reopen the claim.  The May 2016 rating decision denied the claim based on negative findings from a VA examination of the Veteran from May 2016.  During that VA examination the Veteran was diagnosed with sensorineural hearing loss bilaterally, but the VA examiner determined that the Veteran's hearing was normal during service duty with no report of decreased hearing or tinnitus, and there was significant non-military occupational and recreational noise exposure.  

The Veteran testified at the hearing that he has bilateral hearing loss that was annotated at discharge, which was also asserted in his substantive appeal.  The Veteran testified that during service he was nearby a building that blew up and that he had problems hearing for days afterwards.  He also testified that he was working around loud machinery when he was in service, both of which support a noise exposure finding.  The Board notes that the Veteran's military occupational specialty (MOS) was that of a construction machine operator, which suggests noise exposure as well.  

The Veteran has asserted that there is a notation in his Army records that he had hearing loss at separation.  Although the Board notes that the records do not show that the Veteran had a hearing loss disability for service connection purposes at separation from service, there is an indication of a shift hearing loss during his time in service.

Specifically, at entrance to service in August 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
-10
LEFT
-10
-10
-10
X
-10

When the Veteran separated from service in August 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
25
LEFT
0
5
5
X
10

The Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards and that both examinations were performed using ASA standards.

The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385 (2017).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  Essentially, this means adding 10 decibels to the reported findings at 1000, 2000, and 2000 Hertz, 15 decibels at 500 Hertz, and 5 decibels at 4000 Hertz.  When comparing audiometric testing at entrance and separation, the Board notes that there is a shift in hearing loss in both ears.  The Board notes that the May 2016 VA examiner did not comment on the Veteran's shift in hearing between entrance and separation or consider his competent lay statements describing noise exposure during service.  Therefore, on remand a supplemental VA opinion should be obtained to consider the Veteran's shift in hearing levels during service as well as his competent lay statements describing hearing loss in service.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the Veteran submitted some updated VA treatment notes from September 2017 but these may not be complete.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After the above, afford the Veteran a VA examination to determine the current severity of his respiratory disability.  The VA examiner should consider the Veteran's lay statements and the September 2017 VA pulmonary function testing.

A complete rationale should be expressed for all findings.

3.  Return the file to the May 2016 VA examiner, or an appropriate substitute for a supplemental opinion on the etiology of the Veteran's bilateral hearing loss.  After review of the claims folder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during or is otherwise related to his military service.  In making this determination the VA examiner should consider the Veteran's competent lay statements describing his hearing in service as well as the audiometric testing at entrance and separation from service showing a noticeable shift in hearing levels.  

The examiner should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  Thereafter, if any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


